PER CURIAM.
The defendant’s answer to plaintiff’s complaint raised an issue of fact that was not met by plaintiff’s affidavit in support of its motion for summary judgment. So, regardless of the insufficiency of defendant’s counter-affidavit, there remained a genuine issue of fact which should have been tried by a jury.
Accordingly, the summary judgment in favor of plaintiff should be and it is hereby reversed under the authority of Williams v. City of Lake City, Fla. 1953, 62 So.2d 732, Wilson v. Bachrach, Fla.1953, 65 So.2d 546, and similar cases.
Reversed and remanded for further proceedings.
DREW, C. J., and THOMAS, ROBERTS arid O’CONNELL, JJ., concur.